DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-16, 18-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A computer-implemented method for smog analysis, the computer- implemented method comprising: sending, by one or more computer processors, a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; receiving, by one or more computer processors, data from the one or more vehicles at a determined time frequency based on a previously received data, the data including sensor data collected by the one or more sensors of the one or more vehicles, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under-control (PUC) data and vehicle-to-vehicle (V2V) network data; analyzing, by one or more computer processors, the received data for determining a smog status; and sending, by one or more computer processors, traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles".
Prior arts of record fail to disclose “A computer-implemented method for smog analysis, the computer- implemented method comprising: sending, by one or more computer processors, a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; receiving, by one or more computer processors, data from the one or more vehicles at a determined time frequency based on a previously received data, the data including sensor data collected by the one or more sensors of the one or more vehicles, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under-control (PUC) data and vehicle-to-vehicle (V2V) network data; analyzing, by one or more computer processors, the received data for determining a smog status; and sending, by one or more computer processors, traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-5 and 8-11 depend on and further limit of independent claim 1, therefore claims 2-5 and 8-11 are considered allowable for the same reason.
Regarding claim 12, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 12 "A computer program product for smog analysis, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to send a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; program instructions to receive data from the one or more vehicles at a determined time frequency based on a previously received data, the data including sensor data collected by the one or more sensors of the one or more vehicles, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under- control (PUC) data and vehicle-to-vehicle (V2V) network data; program instructions to analyze the received data for determining a smog status; and program instructions to send traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.".
Prior arts of record fail to disclose “A computer program product for smog analysis, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to send a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; program instructions to receive data from the one or more vehicles at a determined time frequency based on a previously received data, the data including sensor data collected by the one or more sensors of the one or more vehicles, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under- control (PUC) data and vehicle-to-vehicle (V2V) network data; program instructions to analyze the received data for determining a smog status; and program instructions to send traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 13-16 depend on and further limit of independent claim 12, therefore claims 13-16 are considered allowable for the same reason.
Regarding claim 18, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 18 "A computer system for smog analysis, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to send a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; program instructions to receive data from the one or more vehicles at a determined time frequency based on a previously received data, the data including sensor data collected by the one or more sensors of the one or more vehicles, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under- control (PUC) data and vehicle-to-vehicle (V2V) network data; program instructions to analyze the received data for determining a smog status; and program instructions to send traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.".
Prior arts of record fail to disclose “A computer system for smog analysis, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to send a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; program instructions to receive data from the one or more vehicles at a determined time frequency based on a previously received data, the data including sensor data collected by the one or more sensors of the one or more vehicles, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under- control (PUC) data and vehicle-to-vehicle (V2V) network data; program instructions to analyze the received data for determining a smog status; and program instructions to send traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 19-22 depend on and further limit of independent claim 18, therefore claims 19-22 are considered allowable for the same reason.
Regarding claim 24, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 24 "A 5G cellular network configured to: send a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; receive data from the one or more vehicles, the data including sensor data collected by the one or more sensors of the one or more vehicles at a determined time frequency based on a previously received data, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio  data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under-control (PUC) data and vehicle-to-vehicle (V2V) network data; analyze the received data for determining a smog status; and send traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.".
Prior arts of record fail to disclose “A 5G cellular network configured to: send a data collection signal to one or more vehicles via a base station, wherein each vehicle includes one or more sensors; receive data from the one or more vehicles, the data including sensor data collected by the one or more sensors of the one or more vehicles at a determined time frequency based on a previously received data, wherein the data received from a vehicle of the one or more vehicles is selected from the group consisting of one or more of outside temperature, speed of the vehicle, revolutions per second of an engine of the vehicle, oil temperature of the engine, water temperature of the engine, emissions data, weight of the vehicle, location of the vehicle, audio  data from a user of the vehicle, engine-maintenance history, accident history of the vehicle, pollution-under-control (PUC) data and vehicle-to-vehicle (V2V) network data; analyze the received data for determining a smog status; and send traffic information to a plurality of vehicles, the traffic information including the determined smog status, the plurality of vehicles including the one or more vehicles.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683